      Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 1 of 25




                                                                              FILHM
                             UNITED STATES DISTRICT COURT
                               DISTRICT oF CONNEGTICUT                             3l   A ¡,    0
                                                        tgg JAll                                    l


                                                                         US ÜlSTiliÜI üi-lti;i1
                         r            e4                                   BRIDGIPÜïì í ÜT

       V
                         Plaintiff,
                                                         Case No.   zua/         lLl,or4?ç
                                                                    (To be supplied by the Court)
     \ tu        L       t             ,þ
                         Defendant(s)

                     COMPLAINT FOR E                 MENT DISCRIM¡NATION


1.         Plaintiff resides at the following location     e{
     Â.4   r'l   (ørù, L 'f           r) [* LlU0
2.         Defendant( s) reside(s) at the following location [Attach additional sheets if more

space is requiredl           laW 9-h,e:l r:(                   Medl t'Cin<_ ?
                        Slrutr                                                              I




3.         This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant(s)l:

&          Title Vll of the Civil Rights Act of 1964, as amended, 42 U.S.C. $$ 2000e, et
           seq., for employment discrimination on the basis of race, color, religion, SeX, or
           national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. S
           2000e-5(f). Equitable and other relief is sought under 42 U.S.C. $ 2000e-5(g)
           and the Civil Rights Act of 1991 , 42 U.S.C. $ 1 981a.

ffi-ng"         Discrimination in Employment Act of 1967, as amended, 29 U.S.C. SS 621,
           et seq., for employment discrimination based upon age. Jurisdiction is alleged
           pursuant to 28 U.S.C.SS 1331, 1337, and/or 1343. Equitable and other relief is
           sought under 29 U.S.C. SS 626(b) and (c) or $$ 633a(b) and (c)'

           My Year of Birth is
      Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 2 of 25




ü      Rehabilitation Act of 1973, as amended, 29 U.S.C. SS 701 , et seq., for
       employment discrimination on the basis of a disability against an employer which
       constitutes a program or activity receiving Federal financial assistance.
       Jurisdiction is asserted under 28 U.S.C. SS 1331 ,1337 and/or 1343. Equitable
       and other relief is sought under 29 U.S.C. $ 794a.

d'
-1-    Americans with Disabilities Act of 1990, as amended, 42 U.S.C SS 1 2101, el
       seq., for employment discrimination on the basis of a disability against a private
       employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.S
       2000e-5(f). See 42 U.S.C. S 12117(a). Equitable and other relief is sought
       pursuant to 42 U.S.C. $ 2000e-5(g). td.

4.    The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)l:



       (A)    ru     Failure to hire me. I was refused a job on the following   date(s):-
                               il tv 2ôÌtt
       (B) il        Termination of my employment. I was terminated from my

                     employment on the following date

       (C) il        Failure to promote me. I was refused a promotion on the following

                     date(s)


       (D) ti        Other acts as specified below:




                                             2
     Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 3 of 25




5.       ïhe conduct of the Defendant(s) was discriminatory because it was based           upon

,u."-¡S, colorff, religion   [f, sex Ë1, age [Ç, national origin {or   Oisability   @.   [Please

check all applicable bases for your claim of discrimination and explain further, if

 necessaryl:




6.       The facts surrounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:




7.       The approximate number of persons who are employed by the Defendant

emptoyer I am suing   ir, I t¿ I 0D0 {"
8.       The alleged discrimination occurred on or about the following date(s) or time

period            l) '?bllu--               cp,í,^Dû(   LD\T

                                              3
      Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 4 of 25




9.      I   filed charges with the:

       m         Equal Employment Opportunity Commission

      K          Connecticut Commission on Human Rights and Opportunities

10.    The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter (copy attached), which I received on or about the following date

[NOTE: lf you filed charges with the EEOC or the CHRO, you MUST attach a copy of
the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so

may result in delaying consideration of your claim(s).1

11.     The EEOC or the CHRO determined that there was no probable cause to believe

that discrimination occurred. My reasons for questioning that determination are as
follows [Attach additional sheets, if necessary]          l'naàgtnton"k(,            wÞîL
                                      .Dfi
                          a0l                                           I              r((Vt¿u:S
                        9:n         iv{d"     tl'.¿        rtn hg r'(auw<                  p/

            l(        Dll          d-                         bc
12.    lf relief is not granted, I will be irreparably denied rights secured under the law(s)

referred to in ltem Nulnber 3,    above.              l

13.    WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be

deemed appropriate, including [NOTE: While all of the forms of relief listed below may

not be available in a particular action, you should place a check next to each form of

relief you seek.):

       K         lnjunctive orders (specify the type of injunctive relief sought)



       M         Backpay;

                                                 4
        Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 5 of 25




         6     Reinstatement to my former position;

        d      Monetary damages (specify the type(s) of monetary damages sought):                                      _
              thin lvø            c   cLcL            bti¿.
               Other (specify the nature of any additional relief sought, not othen¡rise

               provided for on this form)



               AND costs and attorneys'fees

                                          JURY DEMAND
                            4'/
         I   hereby    DO   H           DO NOT   il   d"rund          a trial by jury.
                                                          t'
                                                          ('-v          bn ll'n [¿ ¿-(
                                                                 "nr'                  -S
Original signature of attorney (if any)               P   läìñt-¡fi'ó off   g i na I        i   g   natu re




                                                                                                          'l/fu r ¿¿'/tut:

   )                                                  tltsbl "TLu -         ¡24¡ö'f
Attorney's telephone                                  Plaintiff's telephone

                                                          Q¿ n n i
                                                                     (trþditr
                                                                         ti'¿5 o 4,,n ai l,                   c   aû
Email address if available                            Etrlail address if availabté

Dated
                   ,?A




                                                 5
       Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 6 of 25




                 DECLARATION UNDER PENALTY OF PERJURY
       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. $ 1746; 18 U.S.C. S 1621.

Executed
            ^t
                 /4rúâtnlil'
                    (ldcåtión)'
                               ,bf            on
                                                       (date)
                                                                                 2Dl


                                                   Þ
                                                       A^rÁ,            n'tbø,lt¿tv
                                                       ra=Èfftr;J'òriû ¡ nàr s¡ g naiu re
(Rev. 3/23l16)




                                             6
        Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 7 of 25



ln April 2016 several members of my department were accused of falsifying time cards and theft
of paid time off. Five staff members, including myself were suspended for several months. At
that time, I had been employed by Yale for nearly 17 years and had never been accused of theft
of any kind.
During my meeting with two auditors, the department head and a human resource
representative, I informed them that our previous supervisor, who departed on February 29,
2Q16, was aware of the issues I had with the relatively new time keeping software, Kronos. I had
informed him on multiple occasions through email and verbally depending on his availability and
he had acknowledged that he would correct my time sheets and I had no reason to believe he
would not correct the time sheets.
Since there were coworkers who had meetings before me the same day for the same issues, I
searched my emails and printed out a couple of examples of my informing my former supervisor
of my issues with the software ando requests for him to correct them. I was given a list of dates
going back three and lz years and was suspended anyway. I was allowed to go into the office
approximately a week later to print out all of the emails that I could locate. I later found out that I
was not credited for all of the days that I had proof that I informed my supervisor that I was
unable to get into the program and requested he make the adjustment .
I was informed in September 2016 that Yale had reached an agreement with our union and they
were going to place myself and three other staff members would be place in the lnterim
Employment Pool (lEP) with full pay and benefits and IEP candidates were supposed to have
priority over all other candidates. We needed to sign a contract agreeing to these terms. I had
never seen the document but was told I had until 4pm the following day to sign it and threatened
with denial of unemployment insurance. I found out quite a while later that since I am over 40
years old, I was supposed to have 21 days to take the contract, however I was given
approximalely 24 hours to make a decision.
During my 15 months in the IEP I was denied training. I was applying for positions. One position
I applied for, which was the impetus of this complaint, there were two applicants, Jackie
Vaspasiano and myself. Ms. Vaspasiano told me that she had just returned to work about 2
years ago after taking about 10 years tio stay home and raise her children. l, however, had been
consistently employed for well over 20 years and my experience was current. After interviewing
both of us, the job description was changed and included the software program that I was
denied and other things were changed to justify hiring Ms. Vaspasiano despite my glowing
 reviews, references and my having about 3 times the seniority as Ms. Vaspasiano. The hiring
 managers decided to change the job requirements after meeting both of us and discovering that
 I am a minority (biracial), while Ms. Vaspasiano is Caucasian. Ms. Vaspasiano was far less
qualified.
 During the course of the CCHRO investigation, Ms. Vaspasiano made statements to me that
directly contradicted the content of her resume and her application. I pointed this out to counsel
and my union representative and she was not disciplined in any way, nor did she have to explain
the blatant discrepancies.
ïhe CCHRO denied my complaint and stated that the information Ms. Vaspasiano told me was
 "hearsay" and ruled in favor of the University. I have documented audio recordings and have
        Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 8 of 25




emails proving that I did not steal and Yale and the Union repeatedly provided me with false
information. According to the electronic application, providing false information
I also have a disability, anxiety, depression and suffer from panic attacks, and I have reason to
believe that the Respondent purposely did things to trigger my disability. The day that I was in
the Waterbury CHRO office filing this complaint, Ms. Vaspasiano had sad at my desk and left
tissues with bodily fluids on my desk and changed my computer settings. We sat approximately
18-24 inches apart. She also verbally attacked me about a week later and the supervisor
reprimanded me. I contacted Courtney McCarthy from human resources. Ms. McCarthy and her
supervisor told me to go home. I asked why I was being sent home home when I was the
person who was attacked. They told me it was for my "emotional safety".
The Respondent not only discriminated against me based on my race and disability, but the
language in the Collective Bargaining Unit (CBA) between Yale and the labor union clearly
states that the person in the IEP who is laid off should be granted the position unless there is a
candidate that is significantly more qualified than the IEP candidate. This was not the case. I
have more education, had 17 years of experience, was in the IEP and an outstanding work
record.
              Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 9 of 25

                             STATE OF CONNECTICUT
                 COMM¡SSION ON HUMAN RIGHTS AND OPPORTUN¡TIES

                   AFFIDAVIT OF ILLEGAL DISCRIMINATORY PRACT¡CE

                                     FOR CHRO USE ONLY

Case No                                                     Date:   June 8,     17



My name is               Gennifer Baker
My mailing address is     138 Home Acres Ave., Milford, CT 06460
My email address is      qenniferb ke1623@qmail.com
The respondent is        Yale Universitv - Yale School of Medicine
Whose business address is 100 Chu h St South. Suite 1 00 New Haven. CT 0651                         I

I   was ...
(write the date on or about when the discrimination occurred next to the kind of act):
n    discriminated against in terms and   conditions                                 --
n terminated                                  a not hired 4t18t17
n      suspended                                       n     not rented a dwelling

n       placed on probation                            tr    harassed   n     sexually harassed
I      demoted                                         n     earning a different rate of PaY
n      warned                                          n     constructively discharged
n      given a poor evaluation                         a     retaliated against
tr     denied a raise                                  r     not hired due to a BFOQ         -
n      .less trained                                   n     not hired due to a disabilitY
!      denied an office                                n     delegated difficult assignments
n      denied service(s)                               il    other

                                                                                            -
I believe that my:
A    Race, bi-racial             n   national origin           tr ancestry   n                    color

n    Age,, DOB:                  n   alienage                  n relioion    n                    creed

!      marital status            n   familial status           n sex: ¡ male n                  female
¡      sexual oriêntation        n   physical disabilitY       n pregnancy
D      menta                          earn ng
       disability/disorder
n      lawful source of          A   previous opposition to discriminatory conduct
       income

Was in part a factor in this action
           Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 10 of 25

                           STATE OF CONNECTICUT
               COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

                                                                              belolv, as
I believe that the respondent violated the following statutes and acts listed
                                                             if applicable:
amended, enforced through coNN. GEN. STAT. $ 46a-58(a)

                                               a   Title Vll of the Civil Rights Act of 1964,
A    CONN     GEN     STAT.   $ 46a-60(a)(1)
                                                   42 U.S.C. $ 2000e-2 (cite for 15 or
tr   CONN     GEN     STAT.   S a6a-60(aXa)
                                                   more individuals emPloYed)
N    CONN     GEN     STAT.   $ a6a-60(a)(5)
N    CONN     GEN     STAT    S 46a-60(aX7)    ¡   Age Discrimination in Employment Act
u    coNN     GEN     STAT.   S a6a-60(aXB)
                                                   oi 1967, 29 u.s.c. SS 621-634 (cite
                                                   for 20 or more individuals employed)
n    coNN     GEN     STAT    $ 46a-64
                                                   Americans with Disabilities Act, 42
N    CONN     GEN     STAT    $ 46a-70
                                                   U.S.C. S 12101 et seq.
N    CONN     GEN     STAT    $ 46a-71
N    CONN     GEN     STAT    $ 46a-80             Equal Pay Act of 1964, U.S.C. S 206
N    CONN     GEN     STAT    $ 46a-81             Section 504 of the Rehabilitation Act
                                                   of 1973
     Other

(PLEASE TYPE          & NUMBER EACH ALLEGATION _ ADD ADDITIONAL PAGES                      IF

NEEDED)

I provide the following particulars

                                                                             Milford, cT
     1.   My name is GenniferBakerand myaddress is 138 HomeAcresAve.,
          06460.
          Respondent is Yale University - Yale school of Medicine whose
                                                                                business
     2.
          address is 100 church streetsouth, suite 100, New Haven, cT 06519'
     3.   I am bi-racial (African American and Caucasian)'
     4.   I began working for respondent on or about 6128199'
     5.   On or about 417116 I was suspended from my position as a Library services
          Assistant   4 indefinitelypending an investigation into the issue of time and
        attendance/steallng time.
     6. Several other Library Service Assistants (Caucasian and African American) were
        also suspended during this time Period.
     7 I supplied respo ndent with documentation to show that
                                                                  I did not steal time but I
        was still laid     m my pos onasa
     8. At that Point n time I was P aced in the lnterim Employment Pool per the
        provisions of mY Union Contract.
     g. ln this pool I am assigned to temporary positions within the university and am
        able to apply for positions and receive training'
     1O.l am able to retain my seniority and paygrade during this
                                                                   time and can stay in the
          layoff pool for 15 months.
          Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 11 of 25

                          STATE OF CONNECTICUT
             COMIMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

   1 1. ln or about March 2017 I applied for a position of Accounts Receivable Assistant.
   12. I was qualified for the position and was interviewed.
   13.1 was contacted by Human Resources on or about 4117117 to start a new
       temporary assignment.
   14. During my conversation with Human Resources I learned that my temporary
       assignment would be as an Accounts ReceivaÞle Assistant, the same position I
       had just applied for.
   15.4t this point lwas told by Human Resources that I had not been given the
       position and that Jacqueline Vaspasiano, Caucasian, was the successful
       candidate.
   16.1 received a letter dated 4118117 from Deborah Collins, Caucasian, which stated
       that Vaspasiano had experience in a Clinical setting and had experience with the
       " Epic" computer prog ram.

   17.1 was more qualified for the position that Vaspasiano since she had less years
       seniority at Yale, she was in a lower pay grade and did not have financial
       experience.
   1B.The position did not need experience in a Clinical setting and "Epic" was not
       mentioned in the job posting and was not discussed during the interview process.
   19.1 had previously complained to Human Resources about harassment and
       comments being made by co-workers because I am bi-racial, however, nothing
       was ever done to alleviate the problem. Respondent allowed the harassment to
       continue.
   20. Since I was denied this position, I have filed a grievance with my Union and
       respondent has allowed this information to be dissemínated to Vaspasiano
       making my working conditions hostile.
   21.1 believe I was denied the position and placed in a hostile work environment
       because of my race, that I am bi-racial, and in retaliation for opposing
       harassment to Human Resources.




I request the Connecticut Commission on Human Rights and Opportunities investigate
                                            rante       under the above cited       I



and secure for me any remedy to which I may be entitled

   Gennifer Baker       being duly sworn, on oath, states that s/he is the Complainant
herein, that's/he has read the foregoing complaint and knows the content thereof; that
the same is true of her/his own knowledge, except as to the matter herein stated on
information and belief and that as to these matters s/he believes the same to be true.
         Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 12 of 25

                        STATE OF CONNECTICUT
            COMMISSION ON HUMAN R¡GHTS AND OPPORTUNITIES




Dated   in Waterburv    on this   8th dav of June 2017


                                               +Qe unJ¿,           ,tntn
                                               corñó Iaínä nVs 5i g n atu re

Subscribed and sworn before me    on      June 8, 201i
                                               Date



                                       Notary Publ

                                   My commission expires            10t31119
                                                         Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 13 of 25
                                                                                                                                             Charge Presented To:                         Agency(ìes) Charge No(s)

                               CHARGE OF DISCRIM INATION
        This form is affected by the Privacy Act of                      1974      See enclosed Privacy Act                                        N     FEPA

                Statement and other information before completìng th¡s form'
                                                                                                                                                   I     rroc
                                                              State of Connecticut Commiss lon on Human R¡ghts & OPPo
                                                                                                                      rtunities                                               -   and    EEOC

                                                                                                          Stote or locdlAgencv, il onY

                                                                                                                                                                                  Home Pl:,oñe (lncl. Arco Code)                  D¡te of Bifth
\tdñe (lñd¡co?e ML, Ms, Mrs.)
                                    t
                                                                                  \-<_,i   \J
                                                                                                          C¡ty,state and ZIP Code
;tree


            å                                                              ú.lr"'¿                  fYv-r      c                                            oú    v'(b c)
                                                                                                                                         I Believe D¡scrìminated Against
                                                                    Apprentices h¡p Comm¡ttee, or Sta te or Local Government Agency That
Named is the Employer, Labof organization, Employment Agency,
                                                                   below')
Me or Others. (lf more thon two ore named' l¡st under PARTTCIJLARS
                                                                                                                                                                                    No. EmploYees, Members                Phone No. (lncl. Areå Code)
,¡ã


                     ün,,¡¿rs                 t                          S.Àr*,                     i              fYY\Lz"ULu?\g-                                                                                         Ð-ü) - 2Á.s--
           AddresJ
                                                                                                                     and ZIP Code
                                                                                                                                                                                                                              4 s*7_7
                                                   Sf,                                                                           /'Çl(J                                             fuCJ                             /
                                                                                                                                                                                    No. Employees, Members                Phone No. (lncl. Area code)
¡â    me



                                                                                                          City, State and ZIP code
treet Address


                                                                                                                                                                                                   DATE(S) OISCRIMINATION    TOOK PI-ACE
) lSCRl    Ml NATIoN SAsEÙ     oN lCheck oPptoPtiote box(es).)                                                                                                                                                                                 Latest
                                                                                                                                                                                                               Eårlie5t

      [?l       nncE [-l coLon                                                I       sex                    I       nructon                              f      runrtorualontcttt

                pþ¡ernunrtoru [                                           nce                   I       otsaatuw                                   f      ce   rurrtc tNtoRMATloN                                  y/rr/rz
                     J         }IHER(spec¡fv)                                                                                                                                                             I        corurtruutruG ACTIoN



HE PARIICULARS       AR€ (tl ødd¡t¡onol po pet    ¡s   needed, ottoch extto sheet(s)):



:OR EEOC/CHRO USE ONLY
-he particulars of this charge of discrimination are set forth in my complaint number                       Which I filed with the                                 i7 3¿6 fÉ
                                                                                      which are attached hereto and incorporated as if fully
lonnecticut Commission on Human Rights and Opportunities on                                                                -l"J&/qana
;et forth herein.




                                                                                                                                                                                                              &                           !-

                                                                                                                                         NoTARY   - When recetto1/lorSlote ot LocoIAgency Requi'eñents
                                                                           if any. l will advise the
 lvant th¡5 chafge f¡led with both the EEoc and the State of locaI ASency,
rgenc¡es ¡f t change nry address or phone number and I will cooperaie
                                                                        fully wiih them ¡n the
riôcessing of my charge in accordance with their procedures                                                                                     or    rm that I ha!,e read the      a       charge and that it ìs true to   the   best of my
                                                                                                                                         knowledge, information and belief
  declare under penalty of perjury that the above is true and
                                                              correct'
                                                                                                                                         5lGñAfURE OF COlvlPLAlNAl'Jf




           {p   i r /,'t
                                          f                                                                                              f-,,k#{#*tfua,*##fr't'
                                                                                                                                         lñonth,doy,yeot)
                     D   ate
                                                                                                                                                                        -kr
                                            Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 14 of 25

cP Enclosure   wilh   EEoC   Forf,   5   (11/09)




pRlvAcyAcrsrATEMENT: UndertheprivacyActof r974,Pub.Law93-5Tg,authoritytorequestpersonaldata
and its uses are:

1. FORM NUMBER/TITLE/DATE.                                EEOC Form 5, Charge of   Discrimination (11-109)'

                                                                                                           42 U'S'C' 2000ff-6'
2. AUTHOR tTY.                           42U.S.C. 2000e-5(b), 29 U.S.C. 2LL, 29 U.S,C' 626' 42U.5.C,12117'

                                                                                      or otherwise reduced               to writing
3. pRtNclpAL                   PURPOSES. The purposes of a charge, taken on this form
                                                                                 anti-discrimination statutes (EEoc
(whether later recorded on this form or not) are, ai applicable underthe EEoc
statutes), to preserve private suit rights underthe EEoc statutes,
                                                                   to invoke the EEoc's jurisdiction and, where
                      arrangements exist, to begin state or local proceedings'
dual-filing or referral
                                                                                                                                      by the
4. ROUTTNE                   USES. This form is used         to provide facts that may establish the existence of matters covered
EEoc statutes (and as applicable, otherfederal, state or local
                                                               laws), lnformation given will be used by staff to
                                                                                 conciliate and litigate claims of
guide its mediation and investigation efforts and, as applicable, to determine,
                                                                       to other federal, state or local agencies as
unlawful discrimination. This form may be presented to or disclosed
                                                                       this charge will ordinarily be sent to the
appropriate or necessary in carrying out EEoc's functions. A copy of
respondent organization against which the charge is made'

5. wHETHER DtscLosuRE ts MANDAToRy;                       oF Nor GlvlNc INFORMATION. charges must be
                                                                      EFFEcT
                                                        party and respondent and the actions or policies complained
reduced to writing and should identify the charging
                                                                               charges underTitlevll,ADAorGlNA
of. withouta written charge, EEOCwillordinarilynotactonthecomplaint.
                                                     form or by presenting a nota rized statement or unsworn
m ust be swo rn to or affirmãd (either by using this
                                                                                               chargesmaybe
declarationunderpenaltyof perjury);chargãsundertheADEAshouldordinarilybesigned.
clarifiedoramplifiedlaterbyamendment. ltisnotmandatorythatthisformbeusedtomakeacharge'

                                                   NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

                                                                     (FEPA)that dual-files charges with EEoc will
charges filed at a state or local Fair Ernployment Practices Agency
                                                                      may also be first handled by a FEPA under
ordinarily be handled first by the FEpA, Some charges filed at EEoc
                                                               handle your charge' when the FEPA is the first to
worl<sharing agreements. You will be told which agency will
                                                                            Then,ifyouwishEEoctogivesubstantial
handlethecharge,itwill notifyyouofitsfinal resolutionofthematter.
                                                             in writing  to do so within L5 days of your receipt of its
weight Review to the FEpA,s final findings, you must ask  us
                                                                       close our file on the charge'
findings. otherwise, we will ordinarily adopt the FEPA's finding and

                                                         NOTICE OF NON-RETALIATION REQUIREMENTS
                                                                                                        taken against you or
Please         notify           state or local agency where yo u filed your charge if retaliation is
                              EEOC or the
                                                                             or lawsuit concerning this charge' Under
others who oppose discrimination or cooperate in any inv estigation
Section 7Oa(a) of Title Vll, Section 4(d) of the ADEA, Section
                                                                   503(a)of theADAandSection 207(f\ of GINA, itis
unlawfu I fo r a n e m ploye r lodiscriminate agai nst present or
                                                                   former em ptoyees or job applicants, for an
                                                                                                    its members or
                                                                p ractice made unlawf ul by the statutes, or because they
membershiP aPP licants, because they have opposed any
                                                             in a nymannerin an investigation, proceeding, orhearing
have made a char ge, testified, assisteci, or participated
                                                                    Section 503(b) of the ADA prohibiis coercion,
under lhe laws. The Equal Pay Aci has similar provisions an cl
                                                                        or errjoying, or aiding or encou raging others in
intimidatíon, threats or interference with anyone for exerci sing
their exercise or enjoyment of, rights underthe Act
                    Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 15 of 25


                               NOTICE OF RlGHT TO REQUEST' R,EVIEW


This noiice is to inform you thai ihe charge io which you are a party, filed with both the
Connecticut Commission on Human Rights and Opportunities (CCHRO) and the federal Equal
Employment Opportunity Commission (EEOC), will be processed by the CCHRO.

ln accordance with the Commission's Procedural Regulations, the Commission will accept the
CCRHO's final finding or resolution of the charge and adopt it as its own unless a party to the
charge requests the EEOC to conduct a review of the CCHRO's final action.

To exercise ihis right you must submit your requesi for review, in writing, to the EEOC office at
the following address within fifteen (15) davs of the date on which you receive the CCHRO's
notice of its final findings:

                              U.S. Equal Employment Opportunity Commission,
                              Boston Area Office,
                              John F. KennedY Federal Building
                              Government Center, Room 475
                              Boston, MA 02203-0208

lf you have any questions concerning this notice or your right to request review, please contact
this office

                              I ACKNOW   DGE RECEIPT OF THIS NOTICE




Si     ature    complainant


     Lr,ilLL    y    LüJ+
Date


         ln    /1,"',,"-
        /Ç     uiltv(./J
Respondent's name



CCHRO      i\iumber:       I '73aúVQ
EEOC Number:
                  Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 16 of 25




                     I"'OTICE TO COMPLAINANT OF DUTY TO COOPER,A'TE

                                understand that it is my duty to respond timely to any
 info rmation an d/or assistance requested of me by the Commission and to cooperate
 with the Commission at all times. Further, I understand that it is my sole duty and
 responsibility to notify the Commission of my whereabouts at all times throughout the
 pendency of this complaint and, in the event my address and/or telephone number
 changes, it is my duty to notify the Commission immediately, ln this respect,               I



 represent that the individual named below whose address and telephone number is as
 stated, will always know my whereabouts and can always contact me.

                  This individual should be a friend or relative not living with you
                                    DO NOT LIST YOURSELF

                                                                          '{
NAME              Ann                             ADDRESS

CITY                                              STATE    IVC                 7t p   coor4SS/t
TELEPHONE ( ) ,/}L
                       nfo   -#t-t#t
Additionally, I promise to provide the Commission, within a period of time not to
exceed two working days after my receipt of its copies of the following documents:
[check applicable sPaces]

þ V"r I     No (a) copies of any and all decisions and or determination(s) made by
thu Connucticut Department of Labor, Division of Unemployment Compensation,
respecting my eligibility to receive Unemployment lnsurance Compensation; '

M yes         n
            No (b) copies of any writings that my employer gives to the Connecticut
De partment of Labor as to its consent andior objection to my receiving benefits;

 F
'giu"n
        yes   nNo (c) copies of any transcript (s) and/or tape recordings of testimony
          by myself and my employer to the Connecticut Department of Labor;

        yes   nNo (d) copies of any union grievance filed by co-workings or myself
P                      pa a
    a    ngrng

f       Yes   n   No (e) other information, please describe
            Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 17 of 25




lf any time the Commission is unable to contact me, the Commission will be deemed
to have provided me with actual notice by mailing two letters, first class mail, to my
last known address. lt will be presumed that, once the letters have been mailed out
that I have received the correspondence unless the letters are returned to the
Commission by the Post Office.

For the purposes of the EEOC notice requirements, when the Commission is unable to
contact me, a letter will be sent certified mail, return receipt requested. Once this letter
has been mailed I will be deemed to have received actual notice.

By:

Dated                     ?

[Complainant must sign the original of this form and be given a copy,]
                  Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 18 of 25




                                    COMPLAINANT'S WITNESS LIST

    CHRO No

    Date Fíled

 Complainant:

 Respondent:



 lf this complaint is retained following a Case Assessment Review (CAR), I am identifying the
following persons as relevant witnesses:

Witness na me, telephone # a          address                  S   pecific relevant information




X    I   h"u" no witnesses at this time

                         /Ø,¿-
 omp lain         s Signature


Date
                      Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 19 of 25




 ¡'ì^^^     Nl^        ,ìl-\"flt:í                                                  ñafa
 \/clSc     l\u        , , \f .il¿l' 1.r.,t

 Case Name:
                                                REMEDY WORKSHEET

 ln ihe event of a successful resolution of your case, the Connecticut Commission on Human Rights &
 Opportunities (the "Commission") may be able to negotiate for you monetary and non-moneiary
 damages. Please make check marks (i)where applicable:

                        back pay minus interim earn¡ngs (unemployment compensation, earnings
                        from other jobs, etc,)
                        reinstatement
              "V
               !        mer¡t increase
                       promotion
              /E
               ^Z',
                       training
                  ü    restoration of fringe benefits, including 401K, stock options, etc.
              N        accommodation
              ,4       cease and desist harassment
                  ¡    policy change(s)
                  n    change in performance evaluation
                  n    expunge warnings from personnel file
              H        em            td¡      danla
              ,K       other



lnformation necessary to calculate your damages (lf you need more space, please attach additional
sheets.):

     1.   Date of discharge/failure to hire/failure to promote
     2.   Pay rate     hourly:                        weeklY            annuallY:
          Hours worked weekly:
     4.   Did you work overtime regularly: n Yes Ü No
          lf Yes, how often and how many hours per week?
     5.   Othe¡- actual oui-of-pocket expenses (medical, etc.)
     6.   Do you want to back to work for the respondent?        tr Yes Ü     No
     7.   Please list oiher earnings since discharge:

lf you have been dischargecl from employment, it is your duty to look for other work even if you have filed

your attempts to find work. Please keep accurate records of all such attempts. The Commission may
require you to provide copies of various empioyment documenis, which may inciucie: W-2 forms, pay
siubs or otirei'docurnenis showing pay history, or tax retui"ns.

                                       )¡'n
                                      'K9'L                             Li tL.t
Co    plain           Signature                                  Date
                 Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 20 of 25




       INFORMA.TION REGARDING COMPLAINTS PREVIOUSLY FILED WITH THE
                 CONNECTICUT COMMISSION ON HUMAN RIGHTS


CHRO      No.        I   ) 3C 6c4r

Please provide the following information:



               I have filed a previous complaint:
Ë
               Date of filings:             /J
               Regional Office:
               Case Number:
               Class Basis:

fl             I have not filed a previous complaint


I understand that my failure to disclose this information may lead to a delay in the
processing of my complaint or a dismissal of my complaint for failure to cooperate




C      plain     Signature



Date
                  Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 21 of 25




Case No.:            i'l      L4Ç


      AUTHORIZATION TO RELEASE II{FORMATION FROM THE RECORDS OF:

             ût
     am e of Undersigned)


I authorize disclosure bY:




To the representative of the CONNECTICUT COMMISSION ON HUMAN RIGHTS AND
OppORTUNITIES of the information and record specified below that concern my
complaint filed with the COMMISSION.

I    Medical Records
Æ    Personnel Records
I    Credit Rating
tr   Other:




        ll
(s natu           of Complainant)                          (Date)

                     A
                     e.             4v¿                                       7û
                                                           (Birthdate)

(Address)
                Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 22 of 25




         CONNECTICUT COMMISSION ON HUMAN RIGHTS & OPPORTUNITIES

                              INTAKE ACKNOWLEDGEMENT FORM

ïhis   is to state, that you have been informed by the CHRO Representative assisting you
in filing your complainant, that only you can make the decision to file, or not to file the
complainant. As such, no matter what the CHRO employee thinks about the merits of
our complainant, you still have a right to file if you want to.

I have read and understand my rights as stated above




Co     plaina     signature


                               ?
Date
                         Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 23 of 25
EEOC Form 161 (1 1/16)                     U.S. Eounr Eulpl-ovrvlENT OPPoRTUNITY CouulssloH

                                                  DrsurssRL AND             Noncr oF RIcHTS
To:     Gennifer Baker                                                                 From:     Boston Area Office
        138 Home Acres Avenue                                                                    John F. Kennedy Fed Bldg
        Milford, CT 06460                                                                        Government Ctr, Room 475
                                                                                                 Boston, MA 02203


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL 29 CFR 61601
                                                 EEOC Representative                                                 Telephone No.
EEOC Charge No.
                                                 Amon L. Kinsey, Jr.,
                                                 Supervisory Investigator                                            (617) 565-3189
16A-20r7-0{280
THE EEOC ¡S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON
                  The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC'

                  your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                                                                                                                 by the statutes'
                  The Respondent employs less than the required number of employees or is not othenryise covered

                   your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                   discrimination to file your charge
                                                                                                                    unable to conclude that the
                   The EEoC issues the following determination: Based upon its investigation, the EEOC is
                                                                                tn¡s  does not certify that the respondent  is in compliance with
                   information obtained establishes violations of the statutes.
                                            'rs
                                                rã0"   to any other issues that might  be construed  as  having been raised  by this charge'
                   the statutes. No finding
                                                        "r
                                                                                                            that investigated this charge.
        x          The EEOC has adopted the findings of the state or local fair employment practices agency

                   Olher (briefly state)


                                                             . NOT¡CE OF SUIT RIGHTS.
                                                     (See fhe additionat information attached to this form')

                                                                                                    Act, or the Age
Titie Vll, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination
                                                                                       your   right to sue that we will send you
Discrimination in employment Act: This will be the only notice of dismissal and of
you may file a lawsuit ãgãnst the respondent(s) under fede-ra.l law based on this charge federal.or s.ta.te court. Your
                                                                                            in
                                                                             your right to sue based on this charge will be
tawsuit must be r¡¡eo-wjiHíru go otVs oivðul. receipt of this notice; or
iðst. iine time timit for t     OaseO on a claim under state law may be   different.)

                                                                                      (3 years for willful violations) of the
Equal pay Act (EpA): EpA suits must be filed in federal or state court within 2 years
                                                                                                more than 2 vears (3 vears)
alleged EpA underpayment. This means tnái Làcxpay due for any violations ihat occurred
befóre you file suit may not be collectible.
                                                                       On behalf of the Commission

                                                                                  .4ø, Ke*a¿á                             ilov 0 e $I8
                                                                                                                             (Date Maíled)
  Enclosures(s)                                                         Feng K. An,
                                                                    Area Office Director
  cc:


              YALE UNIVERSITY
              Jonathan E. Clune, Office Of The Vice President &
              GeneralGo
              P.O.Box 208255
              New Haven, CT 06520
                      Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 24 of 25
    Enclosure with EEOC
    Form 161 (11/16)
                                                 ITTonuNTION RELATED TO FILING SUIT
I
                                               Uruoen THE LAWS E¡¡TONCEO BY THE EEOC

                                  (This information relates to filing suit in Federal or State cou¡t under Federal law.
                          If you aßo plan to sue claiming violations of Sfafe law, please be aware that time limits and other
                           '     proiisions of Sfafe law may be shorter or more limited than those described below.)

                                           Title Vll of the Givil Rights Act, the Americans with Disabilities Act (ADA)'
    Pnrvnre Sulr Rlcnrs                    the Genetic lnformation Nondiscrimination Act (GINA)' or the Age
                                           Discrimination in Employment Act (ADEA):

    ln order to pursue this matter further, you must fiisa lawsuit against the respondent(s) named in the charge
                                                                                                                                          within
    90 davs of the date you receive ttris t¡ot¡ce. Therefore,           you  should    keep    a record     of   this date.     Once   this 90-
    oay per¡oO is over, yotr right to sue based on the charge         referred   to in  this  Notice   will be    lost.  lf  you intend  to
                                                                                                                        its envelope' and tell
    consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and
    him or her the daté ybu received     it. Fúrthermóre,   in  order  to avoid   any   question_that     you     did not   act in a.timely
                   prudeniinaryour    suit  be filed within 90   days   of the   date   this   Notice    was     mailed     to you (as
    manner, it is
    indicated where the Notice is signed) or the date of the postmark, if later'
    your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
                                                                                                                  matter for you to decide
    State court is the general civil trial court.) Whether you file in Federal or State court is a
                                                                                                   "complaint" that contains a short
    after talking to your atioiney. Filing this Ñotice is not enough. You must file a
                                                                                                             often require that-a copy of
    statement of the tacts of yòlr casjwhich shows that you aie entitled to relief. Courts
                                                                                    you   should     remove     yourbìrth date from the
    vàri"r,ãrg" must be ãtiuón"á to the complaint you file in court.        .lf so,                           birth.  Your suit may include
     charge. some courts will not accept your corplaint where the          charge   includes     a  date of
                                                            permitted    by  court  decisions,      matters    like  or related to the matters
     aÁy ñratter alleged in ttre cnarge är,'to the exient
                                                               in the  Staie  where    the   alleged   unlawful      practice   occurred, but in
     alleged in the charge. Generâily, suits are brought
                                                                                                            employment would have
     some cases can be Urought wnéie relevant emfroyment records are kept, where the
                                                                                        questions,.you usually can get answers from
     been, or where the respo-ndent has its main offibe.' lf you have simple
                                                                                                                    to write your complaint
     the office of the clerk of the court where yò, âr" bringing suit, but do not expect that office
     or make legal strategy decisions for you'

     PRrvnre Sulr         Rlcnrs            Equal Pay Act (EPA):
                                                                                                            EPA underpayment: back
     EpA suits must be filed in court within 2 years (3 years for willful violations) of the alleged
     pay due for violations that occurreo morð ttran'2 íearç       (3 v.ears) before    youfile    suit may   not be collectible. For
                                                                   performed    from   711lo8lo    1211t08,  vou  should file suit
     example, if ¡rou were unclerpaid under the EPA for work
                                                                           due    for July 2008.    This time  limit for filing an EPA
     beloreTl1ll} - not 1211110 -- in order to recover     unpaid   wages
                                             period          Tifle Vll,lhe ADA,     GINA   or the  ADEA    referred   to above.
     suit is separate from tn" so-o"y filing          under
                              pÊñ1o   rú" ,nãår Tiile Vil, the ADA,   GINA   or  the  ADEA,    in addition  to suing   on the EPA
     Therefore, if you atso                                                                                                   period'
                                                                                                             pay  recovery
             su¡t múst oe t¡leâ w¡tnin 90 days of this Notice and within the 2- or 3-year EPA back
     "r"ir,
     ATToRNEY        RrpnesenrATloN                 Title Vll, the ADA or GINA:
                                                                               you, the u.s. District court having jurisdiction
     lf you cannot afford or have been unable to obtain a lawyer to represent
                                                                                                for such assistance must be
     in yo* case may, in limited circumstances, assist you in-obtaining a lawyer. . Requests
                                                                             shouldte     pre^pared  to explain in detailyour
     made to the U.S. District Court in the form and manner it requireJ(you
                          rttorn"v). Requests should be made weti  beforé the end   of the 90-day   period mentioned above,
     etforts to retain
                       "n
     because such requests do not relieve you of the requirement   to bring suit within  90 days'


     ATTORNEV REFERRAL AND EEOC                    ASSIST¡HCE          '-   AII StAtUtES:

     you may contact the EEoc representative shown on your Notice if you need help in finding a lawyer-or if you have any
                                                                                                      your case. lf you need to
     questions aoout yourGlal rights, including advice on wnich u.s. Diatrict court can hear
                                                ÉEoc's    file on the charge, please request     itpromptly  in writing and provide
     inspect or obtain .opv'ãi ¡niòrrátion in
     yoúr cnarge numoer " (ãL ãnorn on your Notice). while EEoc deétroys charge files after a certain time, all charge files
                                                                                      yo-u file,suit and want to review the charge
     äre kept fór at least 6 months after ôur last actiãn on the case. Therefore, if
     file, ptease make your tà"¡ã* ièquest within 6 months of this Notice.
                                                                                    (Before   filing suit, any request should be
      made within tlre next 90 daYs.)

                          tF you F|LE sutT, ?LEASESE/VD A COPY OF YOUR COURT COMPLATNT TO THIS                         OFFTCE'
                       Case 3:19-cv-00140-MPS Document 1 Filed 01/31/19 Page 25 of 25
            FACTS ABOUT FILING AN EMPLOYMENT DISCRIMINATION
                                                             SUIT IN FEDER.AL COURT
                                 IN THE STATE OF CONNECTÍCUT
         You have reæived a document v¡hich is the final determination or other
                                                                                final action of the commission, This ends our handfÍng
         your charge' The commission's actíon is effective upon                                                                         of
                                                                 receþt, N9*, yg! must decíde.v¡h.td - ;;rrt to fite a private lavrsuit
                                                                                               lawsuil i;
         court. This fact sheet ansv/ers several commonly asked questíbns aOouínting                  -'  - "                           ín
                                                                                     a

                                                         WHERE SHOULD I FILE MY LAWSUIT?

         Federal Díst¡ict courts have strict rules concerning vrhere you may file
                                                                                   a suil. you may fife a lawsuít against lhe respondent
        (employe.r, union, or employment agency) named    íriyour crrSlse. fiie åpprognate court is úle o¡sttict court
                                                                                                                       which covers either the
        rynty w!9ry the respondent Ís located or lhe æunty where thã attegea ååt òi oísc¡minatión oærüåã.'n tavrsuit can be filed at the
        following   U.S, Dist¡ictCourt focatjons in Connecticul


        '     The United States Distríct Courts for the District of Connecticut are
                                                                                    focated at:

              o     The Abraham
                                    TjllTl.tt-dgal Building, 450 Maín skeet, Hartford, connecticut 06103, or by conracüng the clerk of the
                    Court Offiæ at (860) 24042A0
              o     141church St., New Haven, connecticut            o1llgnlr.jlg the Cterk of the court office at
                    Ibe &íe¡ l40Mahsnfederal Building,,915 LaFayette Blvd,, Bn'ãgçort, connecticut òbão+, ,, eaqTß-2140
                                                              9qs1o,
            - 9--                                                                                                  by contacäng the cterk of
                    the Court Office at (203) 5i9-SS6l
             o      14 Cottage Place, Waterbury, connecticuJ 06702, or by contactíng
                                                                                     lhe Nevr Haven clerk of the court at (203) 77g-2140

                                                          WHEN MUST I FILE MY TAWSUIT?

       Your private lawsuit must be filed in u.s. District court v¡ithin g0 davs
                                                                                 of the date you receive the enclosed dnal action, once
       day period is over, unress you have fired suil, you wiil have lo.t y*int-gñt                                                     this g0
                                                                                    b   ,uå.

                                                                  DOINEEDALAWYER?
       No' you do not need a lavgel.lg file a,private. suit Y?u'I?,y file a
                                                                            complaint in.federal court without a lawyer whích is
       complaint' Every distdct court has elther a cferk or staff att'omey wrr.                                                  called     a    pro se
                                                                                ðr¡ åiri.t you.in fiting   ¡r-;.-i;;rd      out how to file a   pro se
       complainl, contact the cler'r of the court having
       and of the procedures to folrow, vrhich may vary rom distdct
                                                                                    -
                                                         iurisdicüqn gver íorr *rã rnã- cañ aovisá     ffiit¡e'rpprp¡rle        person to assist you
                                                                       to óstricl-

      You may, howevef, wish to retain a lawyer in order to adequatt protectyour
      file pro se, you must fìle your suit in the åpproprÍate court wiülin
                                                                                 legal ríghts.      - you
                                                                                               .whether         -
                                                                                                        -- retain a private aitomey, or
                                                                           s'o'o.yt ôí"æiui-ng t¡ïs mairing.        ]
                                              WHAT IF IWANT A LAWYER BUT CAN'T AFFORD ONE?

      lfyou-can'tafford.ala"rryertheu.s.Dist¡íctcourtvthich.has.jr,rísdiction_mayassistyouinobtainingalawyer,
                                                                                                                           youshouldconsultwith
      lhe office of the district courl that assists pro se complainanti'ror
                                                                            spècinäin'st6tion, on   how to seek counsel.
      Generally' the u's' Dislrict court charges a $350'00 filíng fee
                                                                       to commenæ a lawsuil However the court may waive
      you cannot afford to pay it. You should ask lhe office                                                                         lhe filing fee if
                                                              of the District court ttraiassirb
                                                                                        - -vvrY rv             rù
                                                                                                   ¡ro;ñpr.ì*nt,
                                                                                                   ev w¡ I rHre¡r rqr I ro, information concerning
                                                                                                   'v                                         --.-"'!
      the necessary procedure to request that the filing fee be    waived,
                                                            HOW CAN IFIND ALAWYER?

      These are several attomey refenal services operated.by bar
                                                                 or other attomey
                                                                               -' organizations vlhich may be of assistance to you in
      finding a lawyer to assistyóu in ascertaining          your tegat dghù:
                                                      ",irrr.rting
                               American Bar Associalion
                                                                                                   (312)e88-5522
                               The Connecticut State Bar Association
                                                                                               -
                                                                                                   (860) 22e4400
                                ationar Emproyment Lawyers Association Refenar
                                                                               servíce             (2r2) 81e.s450
     Your county, cíty ol Municipal Lawyers or Bar Association may
                                                                   also be of assistance.

                                              HOW LONG WILL THE EEOC RETAN MY CASE FILE?




lnformatlon Sheet
